Citation Nr: 0623226	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
May 1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for lung cancer due to asbestos exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for lung cancer, due to 
asbestos exposure in service.  The veteran maintains that he 
drove tanks and lived in Quonset huts while serving in Korea.  
He claims that both the Quonset huts and the tanks were 
insulated with asbestos that he noted were peeling.  It is 
also maintained that the veteran was a passenger on a ship on 
two occasions, and that he was exposed to asbestos at that 
time.  It is now claimed that the alleged exposures caused 
lung cancer.  

The veteran indicated on several occasions, and testified at 
a personal hearing before the RO, that his VA physician 
informed him that his asbestos exposure in service could have 
resulted in his lung cancer.  The medical evidence of record 
does not indicate that the veteran's Stage I lung cancer was 
the result of exposure to asbestos in service.  Specifically, 
the medical records only show evidence of a 55 and 60 year 
pack smoking history.  However, the veteran should be given 
an opportunity to obtain a medical opinion from his examiner 
which indicates the etiology of his stage I lung cancer.  

Additionally, it is the Board's opinion that the National 
Archives should be contacted to determine the likelihood of 
exposure to asbestos the veteran had as a tank driver in 
service, living in Quonset huts, and as a passenger on the 
USNS John Pope and the USNS General Nelson M. Walker.  Those 
ships were noted to have transported the veteran to Korea, 
and transported him back to the United States.  

The veteran also indicates that there is a chest x-ray that 
is described as a B chest x-ray, which can determine if the 
veteran has been exposed to asbestos.  The veteran should be 
provided a B chest x-ray to determine if he has asbestos 
exposure, if it is determined that he was exposed to asbestos 
in service.  


Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claims 
for service connection claims on appeal, as 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be contacted and 
provided an opportunity to obtain a 
medical statement from his VA examiner 
that he indicates associated his exposure 
to asbestos to his subsequent development 
of lung cancer.  

3.  The RO should contact the National 
Archives and/or any other organization 
deemed appropriate, seeking information 
regarding the extent to which the veteran 
may have been exposed to asbestos in his 
capacity as a passenger while on board the 
USNS John Pope in April 1954 to May 1954, 
and the USNS General Nelson M. Walker, in 
March 1955, living in Quonset huts or 
exposure received by working in tanks while 
serving on active duty.  The AOJ must 
document the requests for information and 
include all responses in the evidence of 
record, including any negative replies.   

4.  If evidence is obtained from either of 
the above cited sources that the veteran 
may have been exposed to asbestos in 
service, he should be scheduled a VA 
pulmonary/oncology examination(s).  All 
indicated studies, to include a B x-ray, 
should be performed.  The examiner(s) 
should provide an opinion, with appropriate 
rationale, as to whether it is at least as 
likely as not that the veteran sustained 
lung cancer as a result of inservice 
exposure to asbestos.  

5.  Thereafter, the AOJ should re-
adjudicate the claim, after reviewing the 
evidentiary record.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, the AOJ should issue an 
SSOC before returning the case to the 
Board, if otherwise appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


